Opinion issued October 7, 2010









In The
Court of Appeals
For The
First District of Texas



NO. 01-09-01068-CV



EARNEST TAYLOR, Appellant

V.

KENWICK PINES HOMEOWNERS ASSOCIATION, Appellee



On Appeal from the County Civil Court at Law No. 2
Harris County, Texas
Trial Court Cause No. 938408



MEMORANDUM OPINION	Appellant, Earnest Taylor, has failed to timely file a brief.  See Tex. R. App. P.
38.8(a) (failure of appellant to file brief).  After being notified that this appeal was
subject to dismissal, appellant did not adequately respond.  See Tex. R. App. P.
42.3(b) (allowing involuntary dismissal of case).
	Appellant, Earnest Taylor, has neither established indigence, nor paid all the
required fees.  See Tex. R. App. P. 5 (requiring payment of fees in civil cases unless
indigent), 20.1 (listing requirements for establishing indigence); see also Tex. Gov't
Code Ann. §§ 51.207 (Vernon 2005), 51.208 (Vernon Supp. 2009); 51.941(a)
(Vernon 2005), 101.041 (Vernon Supp. 2009) (listing fees in court of appeals); Fees
Civ. Cases B(1), (3) (listing fees in court of appeals).  After being notified that this
appeal was subject to dismissal, appellant Earnest Taylor did not adequately respond. 
See Tex. R. App. P. 5 (allowing enforcement of rule); 42.3(c) (allowing involuntary
dismissal of case).
	The appeal is dismissed for want of prosecution for failure to timely file a brief
and for nonpayment of all required fees.  All pending motions are denied.
PER CURIAM
Panel consists of Chief Justice Radack and Justices Bland and Massengale.